ATTACHMENT TO ADVISORY ACTION

3. CONT.  The proposed amendment to the claim 18 introduces a new limitation, wherein the primary afferent unmyelinated neuron is located in the dorsal root ganglia, which  raises new issues that would require additional search and consideration under at least 35 U.S.C. 103 and 35 U.S.C. 112, first paragraph. 
12. CONT. The rejection of pending claims 1, 3-12, and 14-16 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0225664 (2013), hereafter referred to as Horsager et al. in view of Stachniak et al. (2014) Neuron, Vol. 82, 797-808, and Zhu et al. (2014) Neuron, Vol. 82, 723-725, is maintained. As noted in the Advisory Action, applicant’s proposed amendments to the claims have not been entered. Applicant’s arguments, as they apply to the pending claims, have been considered but have not been found persuasive in overcoming the rejection for reasons of record. 
The applicant argues that: 1) Stachniak et al. does not mention the myelination status of the neurons tested and does not demonstrate transfection of primary afferent non-myelinated neurons,  2) Horsager fails to disclose the actual alteration of pain perception using their optogenetic system, and 3) applicants are the first to show successful transfection of primary afferent non-myelinated pain perception neurons with a vector encoding the HM4D inhibitory receptor and that the diminishment of pain reduction in an individual as claimed represents a greater than expected result. Finally, the applicant reiterates their previous arguments that there is no motivation to change the optogenetic system of Horsager to a chemogenetic system as taught by Stachniak et al., and further that there is no evidence that the asserted benefit of the chemogenetic system of Stachniak et al. would be applicable to Horsager 
In response, it is first noted that applicant’s proposed amendments to the claims have not been entered and therefore arguments based on those proposed amendments are not persuasive. Second, contrary to applicant’s arguments, Horsager et al., the primary reference, reported successful transfection of primary afferent unmyelinated nocioreceptive DRG neurons in vivo and inhibition of DRG neuron activity with light (Horsager, examples, particularly example 6).  Horsager et al. further teaches that inhibition/silencing of such DRG neurons inhibits pain, including chronic pain caused by excitation of C fiber non-myelinated DRG neurons (Horsager et al., paragraphs 128-129, and 134, and Table 1). Third, applicant’s arguments regarding a lack of motivation/expectation of success in changing the optogenetic system of Horsager to a chemogenetic system as taught by Stachniak et al. in order to affect pain perception in an individual were addressed in full in the Final Office Action mailed on 3/4/21 and were not found persuasive- see pages 3-9. Finally, in regards to applicant’s arguments concerning greater than expected results, it is noted that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). MPEP 716.01(c) provides examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration, including statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. Also, a showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness). Thus, applicant’s arguments concerning greater than expected results are not found persuasive. 

The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0225664 (2013), hereafter referred to as Horsager et al. in view of Stachniak et al. (2014) Neuron, Vol. 82, 797-808, and Zhu et al. (2014) Neuron, Vol. 82, 723-725, as applied to claims 1-12, and 14-17 above, and further in view of Guru et al. (2015) Int. J. Neuropsychopharm., doi:10.1093/ijnp/pyv079, pages 1-8, is maintained. Applicant’s arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record. Applicant’s arguments concerning the combination of Horsager et al., Stachniak et al. and Zhu et al. have been addressed above and were not found persuasive. The applicant further states that Guru et al. does not make up for the deficiencies of these references; however, as these alleged deficiencies of Horsager et al., Stachniak et al., and Zhu et al. were not found to be persuasive, the rejection of record stands. 

The rejection of claims 18-20 under 35 U.S.C. 103 as being unpatentable over Peirs et al. (2015) Neuron, Vol. 87, 797-812 in view of Honsek et al. (2015) Pain, Vol. 156(2) 243-251, is maintained. As noted above, applicant’s proposed amendment to claim 18 has not been entered. Applicant’s arguments based on the proposed limitation to the location of the primary afferent unmyelinated neuron being in the dorsal root ganglia have therefore not been found persuasive as this limitation is not present in the pending claims under examination. Additional arguments presented by applicant which apply to the pending claims have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
Applicant’s arguments that Peirs teaches the expression of hM3Dq, a variant of the human muscarinic receptor 3, in either VGLUT3 neurons in lamina III or lamina II neurons by intraneural delivery of a viral vector encoding hM3Dq in mice, and that these neurons are myelinated, and further that there is no motivation to combine the teachings of Peirs and Honsek because the hM3Dq/CNO system has slower kinetics than the optogenetic system taught by Honsek and use of the hM3Dq system to test an agent would thus exacerbate a major concern of Honsek regarding slow kinetics of ChR2, were addressed in full in the Final Office Action mailed on 3/4/21 and were not found persuasive- see pages 10-12. The rejection, therefore, stands. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633